Action to recover damages for personal injuries sustained by the respondent as a result of having been shot by the negligent discharge of the revolver of a police officer in the employ of the appellant. Judgment reversed on the facts and a new trial granted, with costs to abide the event, unless within twenty days after the entry of the order hereon respondent stipulate that the verdict in his favor be reduced to $50,000, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion the verdict of the jury in the sum of $75,000 was excessive. Present —Johnston, Acting P. J., Adel, Sneed, Wenzel and MaeCrate,. JJ.